DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                July Term 2014

                       NANDI ABBI JNO-CHARLES,
                               Appellant,

                                      v.

                        SYLVIA ROMANE-WILSON,
                                Appellee.

                                No. 4D13-1981

                            [November 19, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peggy Gehl, Judge; L.T. Case No. 13-1246 DVCE (59).

   Eric T. Schwartzreich and Marla Chicotsky of Schwartzreich &
Associates, Fort Lauderdale, for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

CIKLIN, CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.